
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22.1



AMENDMENT TO THE
EDISON INTERNATIONAL 2008 EXECUTIVE SEVERANCE PLAN


        Effective as of December 8, 2010, the Edison International 2008
Executive Severance Plan (the "Plan") was amended by deleting Article 4 in its
entirety thereby eliminating gross-up payments for change in control excise
taxes imposed under Internal Revenue Code Section 4999 for all eligible
employees under the Plan.



QuickLinks


Exhibit 10.22.1



AMENDMENT TO THE EDISON INTERNATIONAL 2008 EXECUTIVE SEVERANCE PLAN
